DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 50, 52, 55 and 57-58 in the reply filed on 07/08/2022 is acknowledged.
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

	Claim status
The examiner acknowledged the amendment made to the claims on 07/08/2022.
Claims 1-2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 50, 52-53, 55 and 57-58 are pending. Claims 1-2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 50, 52, 55 and 57-58 are previously presented and are hereby examined on the merits. Claim 53 is withdrawn without traverse in response to the restriction requirement. 

Claim Objections
Claim 2 is objected to because of the following informalities: “lactic acid, acetic acid, propionic acid and bifido bacteria” should read “lactic acid bacteria, acetic acid bacteria, propionic acid bacteria and bifido bacteria”.  Claim 5 is objected for the same reason. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “step i)” in “a)” should read “step ii)”. Appropriate correction is required.
Claim 37 is objected to because of the following informalities: juice, juice concentrate and puree are mentioned twice in the Markush group a). Appropriate correction is required.
Claim 55 is objected to because of the following informalities: “is” in c) and g) should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 50, 52, 55 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of preparing a sugar reduced product from biomass. However, it is unclear at what stage the sugar reduced product is obtained, given that step ii) merely recites post-treating the material from step i) without more. For the purpose of examination, the step of post-treating as recited in step ii) results in the sugar reduced product. Same issue exits in claim 50. Appropriate correction is required.
Claims 1 and 50 recite treating a biomass with “fermentation enzyme”. It is unclear how the phrase “fermentation” is limiting the “enzyme”. For the purpose of examination, fermentation enzymes are interpreted to mean enzymes produced in the process of fermentation. Clarification is required.
Claims 2, 4-7, 12, 27-28, 34, 36-37, 45, 47, 52, 55 and 57-58 ultimately depend from claim 1 or claim 50 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 2 recites “wherein step i) comprises fermentation of the biomass with one or more bacteria selected from lactic acid, acetic acid, propionic acid and bifido bacteria”. It is unclear if the step of fermentation with the bacteria is an extra step/action of treating the biomass, or the fermentation enzyme as recited is provided or produced by the bacteria. For the purpose of examination, claim 2 is interpreted to limit the fermentation enzymes of claim 1, i.e., the fermentation enzymes are provided by a lactic acid bacteria, an acetic acid bacteria, a propionic acid or a bifido bacteria during fermentation.  Appropriate correction is required.
Claim 52 is rejected for the same reason set forth above. Appropriate correction is required.
Claim 5 recites “wherein the fermentation enzymes are produced by one or more of lactic acid, acetic acid, propionic and bifido bacteria cultured in biomass before step i)”. It is unclear whether the “biomass” in claim 5 is the “biomass” of claim 1. Clarification is required.
Claim 45 recited that one of more of calcium, nitrogen, phosphate, etc. is added before, during or after step i). It is unclear where calcium, nitrogen, phosphate, etc. is added to. For the purpose of examination, it is interpreted that calcium, nitrogen, phosphate, etc. is added to the medium that contains fermentation enzymes. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 12, 27-28, 34, 36-37, 47 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakitchaiwattana WO2015/133973 A1 (hereinafter referred to as Prakitchaiwattana).
Regarding claims 1, 2, 5-7, 12, 28, 34, 36-37 and 55, Prakitchaiwattana teaches a process of preparing a low sugar fruit juice from a 100% fruit juice such as pineapple juice and orange juice, comprising fermenting the juice with a lactic acid bacteria such as Lactobacillus plantarum for 24-120 hours followed by post-treatment (e.g., pasteurization); wherein the sugar in the juice is reduced by 10-70% (Abstract; Example 1-2; page 6 , line 4-6). Necessarily, it is the enzymes produced by the bacteria during fermentation that broke down the sugar in the juice, thus reading on “treating the biomass with fermentation enzymes to reduce the sugar concentration”. Further a juice contains sucrose, glucose and fructose as recited in claim 12 (page 1, line 15-16).
Prakitchaiwattana teaches heating (e.g., pasteurization) after the fermentation which is the same as that recited in claim 6, thus will necessarily further reduce the sugar concentration and increase the activity of the fermentation enzyme. See In re Best.
Regarding claim 4, Prakitchaiwattana teaches removing microorganism such as LAB after fermentation (page 6, line 8-9).
Regarding claim 27, given that Prakitchaiwattana teaches essentially the same process as that recited in claim 1, there is no manipulative difference between the prior art and the claimed invention. Therefore, the process as disclosed by the prior art would have resulted in the increasing of the carotenoid. See In re Best.
Regarding claim 47, Prakitchaiwattana teaches heating the juice before fermentation (e.g., pasteurization) (page 5, line 21; page 7, line  23).

Claims 1, 6, 7, 12, 27, 36-37, 45, 47 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesenberger EP 0554488 B1 (hereinafter referred to as Wiesenberger).
Regarding claims 1, 6, 7, 12, 36-37, 47 and 55, Wiesenberger teaches a process of reducing sugar amount of a food product such as fruit juice and fruit pulp, comprising fermenting the pasteurized food product with a yeast species followed by post-treatment (e.g., pasteurization); wherein the sugar in the food product is reduced by at least 30% (Abstract; 0012-0015; 0021; 0028). Necessarily, it is the enzymes produced by the yeast during fermentation that broke down the sugar in the fruit product, thus reading on “treating the biomass with fermentation enzymes to reduce the sugar concentration”. Further a fruit juice or a fruit pulp is known to contains sucrose, glucose and fructose as recited in claim 12.
Wiesenberger teaches heating (e.g., pasteurization) after the fermentation which is the same as that recited in claim 6, thus will necessarily further reduce the sugar concentration and increase the activity of the fermentation enzyme. See In re Best.
Regarding claim 27, given that Wiesenberger teaches essentially the same process as that recited in claim 1, there is no manipulative difference between the prior art and the claimed invention. Therefore, the process as disclosed by the prior art would have resulted in the increasing of the carotenoid. See In re Best.
Regarding claim 45, Wiesenberger teaches that phosphate and nitrogen source (e.g., yeast extract) are added before fermentation ([0012]).

Claims 50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming, “Storage stability of vegetables fermented with pH control”, Journal of Food Science, 1983, 48, pages 975-981 (cited in IDS, hereinafter “Fleming”).
Regarding claims 50 and 52, Fleming teaches a process of preparing a sugar reduced product from carrot biomass comprising fermenting the carrot with a lactic acid bacteria L. plantarum (Abstract; page 976, “Brining procedure”; Fig. 1; Table 1). Necessarily, it is the enzymes produced by L. plantarum during fermentation that broke down the sugar in the biomass, thus reading on “treating the biomass with fermentation enzymes to reduce the sugar concentration”. 
Given that Fleming teaches essentially the same process as that recited in claim 50, there is no manipulative difference between the prior art and the claimed invention. Therefore, the process as disclosed by the prior art would have resulted in the increasing of the carotenoid. See In re Best.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Prakitchaiwattana as applied to claim 1.
Regarding claim 57, Prakitchaiwattana as recited above teaches that the total sugar is reduced by 10-70%; further, given that un-treated juice has a total sugar content of 110-160 g/L (page 1, line 15-17), the fermented juice will have a total sugar content that overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 58, Prakitchaiwattana as recited above teaches that the total sugar is reduced by 10-70%, which encompasses the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesenberger as applied to claim 1.
Regarding claim 57, Wiesenberger as recited above teaches that the total sugar is reduced by at least 30%; further, given that un-treated juice is known to have a total sugar content of 110-160 g/L, the fermented juice will have a total sugar content that overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 58, Wiesenberger as recited above teaches that the total sugar is reduced by at least 30%, which overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 45 is  rejected under 35 U.S.C. 103 as being unpatentable over Prakitchaiwattana as applied to claim 1 above, and further in view of Hugenholtz US Patent Application Publication No. 2015/0320099 A1 (hereinafter referred to as Hugenholtz).
Regarding claim 45, Prakitchaiwattana  teaches fermenting a juice with a Lactobacillus lactic acid bacteria but is silent regarding adding nitrogen and phosphate before fermentation.
In the same field of endeavor, Hugenholtz teaches a method of reducing sugar in juice by fermentation with a LAB such as Lactobacillus in which the LAB  is grown and cultured in MRS medium  ([0004; 0015; 0026; 0104]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prakitchaiwattana by including MRS medium such that the LAB could be grown and cultured.
MRS medium is known to contain phosphate and nitrogen source.

Claim 45 is  rejected under 35 U.S.C. 103 as being unpatentable over Prakitchaiwattana as applied to claim 1 above, and further in view of Bachmann US Patent Application Publication No. 2012/0288573 A1 (hereinafter referred to as Bachmann).
Regarding claim 45, Prakitchaiwattana  teaches a  sugar reduced juice such as orange juice but is silent regarding adding calcium after step i).
Bachmann teaches adding inter alia, calcium to a juice such as orange juice so as to provide a diet for preventing bone metabolism order (Abstract; Example 3; 0016).
Both Prakitchaiwattana  and Bachmann are directed to orange juice. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Prakitchaiwattana  by adding calcium to the orange juice of Prakitchaiwattana so as to provide a diet for preventing bone metabolism order.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793